Citation Nr: 1025895	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-22 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

What evaluation is warranted for migraine headaches from May 18, 
2004?


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from September 2000 to 
May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  
In a March 2010 rating decision the evaluation assigned the 
appellant's migraine headache disorder was increased to 30 
percent effective from May 18, 2004.

In February 2010, the Veteran testified before the undersigned 
Veterans Law Judge.  The transcript of that hearing is of record.


FINDING OF FACT

Since May 18, 2004, the Veteran's migraine headaches have not 
been productive of very frequent completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.


CONCLUSION OF LAW

Since May 18, 2004, the criteria for a rating of 50 percent for 
migraines have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, multiple (staged) 
ratings may be assigned for different periods of time during the 
pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  Under Diagnostic Code 8100, a 30 percent evaluation 
may be assigned for headaches with characteristic prostrating 
attacks occurring on an average once a month over the previous 
several months.  A 50 percent evaluation may be assigned for 
migraine headaches which are very frequent, completely 
prostrating, prolonged and productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 573 
F.3d 1366 (Fed. Cir. 2009).

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When an 
analysis of the first two steps reveals that the rating schedule 
is inadequate to evaluate a claimant's disability picture and 
that picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was granted entitlement to service connection for 
migraine headaches and assigned a noncompensable rating in June 
2005.  In a March 2010 decision, the RO amended its decision 
granting the Veteran a 30 percent disability evaluation.  The 
Board finds that a 30 percent disability rating is appropriate.

In January 2005, the Veteran submitted a statement in support of 
his claim wherein he stated that his migraine headaches occurred 
regularly once or twice a month.  The Veteran described his 
headaches as severe, debilitating, and to include symptoms such 
as light sensitivity, tunnel vision, loss of vision in one eye 
and numbness.  The Veteran stated that the pain he experienced 
was intense and lasted for several hours.

In May 2005, the Veteran was afforded a VA examination.  During 
his examination the Veteran stated that during service migraines 
caused monocular blindness for ten to fifteen minutes which was 
followed by left sided numbness and a severe throbbing right 
occipital headache with associated nausea.  He further reported 
that his migraines typically last for several hours.  The 
examiner stated that all of the Veteran's headaches were 
prostrating in nature and lasted up to six hours in duration.

In February 2010 statements, the Veteran's relatives, friends and 
wife each individually stated that the appellant's migraines 
caused him to frequently cancel plans to go out, do yard work, go 
to school, go to work and participate in fishing tournaments.  In 
her statement, the Veteran's wife reported that for the past few 
years the appellant's episodes occurred an average of once or 
twice a month.  

In February 2010, the Veteran testified at a Travel Board Hearing 
before the undersigned Veterans Law Judge.  During his hearing 
the Veteran stated that he experienced migraine headaches on 
average once or twice a month, but not more than three times in a 
month.  The Veteran stated that he used prescription medicine for 
his headaches and had missed fishing tournaments and 
approximately seven days of work in the last year due to his 
headaches.  The Veteran explained that when he had a migraine he 
experienced visual effects, and exhibit symptoms such as side 
vision before having a migraine.  The Veteran stated that his 
migraines lasted from about eight to twelve hours at a time.

In an April 2010 treatment note from the VA medical center, the 
Veteran stated that he experienced migraine headaches one to two 
times a month with an aura, numbness and loss of central vision.   

The Board finds that the symptoms associated with the Veteran's 
migraine headaches are most consistent with a 30 percent 
disability rating.  The Veteran has reported an average of one to 
two incapacitating headaches per month and has described missing 
approximately seven days of work in the prior year due to his 
migraines.  The Veteran's headaches are reported to last about 
eight to twelve hours.  As stated above, a thirty percent 
disability evaluation is given where characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A fifty percent disability evaluation is given 
where frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are shown.  

In this case, the record shows that the Veteran sometimes has 
more than one headache a month, however, he denies having more 
than three migraine headaches in any given month.  Hence, his 
migraines are not "very frequent".  Further, while the Veteran 
has reported missing about seven days of work due to his 
headaches in the last year, this loss of work did not cause 
severe economic inadaptability.  Thus, the Veteran's migraine 
headaches most nearly approximate the criteria required for a 30 
percent disability rating.  The Veteran's claim of entitlement to 
an evaluation in excess of 30 percent is denied.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the disability picture presented by 
the Veteran's migraines is appropriately contemplated by the 
rating schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted. Thun.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
a migraine disorder from May 18, 2004, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


